Citation Nr: 0333035	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for a left hand 
disorder.  

3.  Entitlement to service connection for presbyopia.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myositis.  

5.  Entitlement to an initial compensable evaluation for 
status post exploratory laparotomy and right salpingectomy.  

6.  Entitlement to an initial compensable evaluation for 
peripheral insufficiency secondary incompetent valves.  




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1980 to September 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In that determination, the RO 
addressed a number of issues, and denied service connection 
for a right hand disorder, a left hand disorder, and 
presbyopia, granted service connection for lumbar myositis at 
10 percent disabling, and granted service connection for 
status post exploratory laparotomy and right salpingectomy 
and peripheral insufficiency secondary incompetent valves, 
assigning each noncompensable evaluations.  The appellant 
disagreed and this appeal ensued.  


REMAND

The appellant submitted statements accompanied by copies of 
VA treatment records prepared at the VA Medical Center (VAMC) 
in San Juan.  While these records provide information and 
evidence as to recent treatment for the service-connected 
disabilities and those disorders for which he claims service 
connection, it is not clear that they represent the entirety 
of the VA treatment records.  The RO did not request records 
directly from the San Juan VAMC, which leaves open the 
possibility that there are outstanding records at that 
facility.  VA is obligated to obtain records in its own 
possession.  See 38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  



With respect to the claim of entitlement to an evaluation in 
excess of 10 percent for lumbar myositis, the criteria for 
rating orthopedic disabilities has recently been amended.  
The claim for an increase in the initial evaluation has not 
been adjudicated in light of this amended criteria.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these claims 
will be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day  period provided in 
§ 3.159(b)(1) to respond to a notice under the VCAA is 
misleading and detrimental to claimants whose claims are 
denied prior to the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  Obtain from the VAMC in San Juan the 
complete clinical and hospital records of 
the appellant beginning in October 2001.  
Associate all documents obtained with the 
claims file.  



2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims.  With respect to 
the lumbar myositis disability, ensure 
consideration of the former version of 
the rating criteria at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 to 5295 (1998 to 
2002), and the amended criteria.  See 68 
Fed. Reg. 51,454, 51,456 (Aug. 27, 2003) 
(effective Sep. 26, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



